Name: Commission Regulation (EEC) No 3041/89 of 9 October 1989 determining the extent to which applications in the beef and veal sector for the issue of import licences lodged pursuant to Regulation (EEC) No 2327/89 may be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 10 . 89 No L 291 /51Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3041/89 of 9 October 1989 determining the extent to which applications in the beef and veal sector for the issue of import licences lodged pursuant to Regulation (EEC) No 2327/89 may be accepted HAS ADOPTED THIS REGULATION : Article 1 1 . Every application for an import licence lodged in accordance with Regulation (EEC) No 2327/89 shall be granted to the following extent : (a) 43,650 kg per tonne imported in 1987 and 1988 for importers as defined in Article 2 ( 1 ) (a) of Regulation (EEC) No 2327/89 ; (b) 88,050 kg per tonne imported in 1988 for importers as defined in Article 2 ( 1 ) (a) of Regulation (EEC) No 2327/89 in the case of Portugal ; (c) 7,517 tonnes per application in the case of importers as defined in Article 2 ( 1 ) (b) of Regulation (EEC) No 2327/89 . 2. Member States shall issue the import licences as from 10 October 1989 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4076/88 of 19 December 1988 opening, allocating and providing for the administration of a Community tariff quota for frozen meat of bovine animals falling within CN code 0202 and products falling within CN code 0206 29 91 ('), and in particular Article 2 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1 968 on the common organization of the market in beef and veal (2), as last amended by Regulation (EEC) No 571 /89 (3), and in particular Article 15 (2) thereof, Whereas Commission Regulation (EEC) No 2327/89 (4), as last amended by Regulation (EEC) No 2682/89 (*), laid down detailed rules for the application of the import arrangements provided for in Regulation (EEC) No 4076/88 ; whereas it provides in particular for the quantities reserved for traditional importers to be allocated in proportion to their imports in 1987 and 19S8 ; whereas in the other cases the quantities applied for in accordance with Article 7 (2) of Regulation (EEC) No 2327/89 exceed the quantities available under Article 2 ( 1 ) (b) of that Regulation ; whereas, therefore, the quantities applied for should be reduced on a propor ­ tional basis, Article 2 This Regulation shall enter into force on 10 October 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 October 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No . L 359, 28 . 12 . 1988 , p. 5 . (2) OJ No L 148, 28 . 6. 1968, p. 24. (') OJ No L 61 , 4. 3 . 1989, p. 43 . (4) OJ No L 220, 29. 7 . 1989, p. 67 . 0 OJ No L 259, 6 . 9 . 1989, p. 6 .